Title: To James Madison from Wilson Cary Nicholas, 1 May 1801
From: Nicholas, Wilson Cary
To: Madison, James


Dear SirWarren May 1st. 1801
Every man who loves his country must feel great uneasiness at the defects that have been discovered in our constitution, in the short time that it has been in operation and must doubt its permenence when he recollects that in the 12th. year of its age, it was in the agony of death, that it was on the point of expiring under its own forms—that a similar state of things may be produced at any time by Congress admiting or rejecting Votes—that the failure of an election is a case not provided for by the constitution—and that when ever it happens the government must terminate. Add to this the mischievous division of the people of America into nearly equally balanced parties, and all the consequences that are likely to result from that cause; and all who feel interested in the welfare of this Country, or in the success of republican government, must think themselves bound to contribute their utmost efforts to divert the impending storm. As to the defects of the constitution they require more skill in the science of govt. than I possess to enable me to suggest a remedy, nor is the case so urgent as what relates to the State of parties. It appears to me that it depends very much upon the temper of the administration for the next four years, whether the present parties shall be entirely extinguished, or whether they shall be perpetuated until they produce all the mischiefs that have flown from the like cause in other Nations; and either make us a prey to some other country—engender a despotism—or cause a seperation of the States. As slight causes have produced parties in other countries that have propagated themselves for centuries, and have generally ended in the total dissolution of that government in which they were sown. Nothing is more usual than to see parties which have begun upon a real difference continue after that difference is lost. If the party spirit that has continued for several years shou’d be longer cherished, and suffered to take deeper root, I fear it will be impossible to extirpate it during the existance of our government. My attention has been called to this subject by a question that I have heard from every man that I have conversed with for some time “What will Mr. Jefferson do as to the removal from offices?” I feel the utmost anxiety that the course of conduct to be pursued by the new administration shou’d be decided on, upon the most mature deliberation, I believe there is not a single question that will present itself to you that may so deeply affect the happiness of this country, that may so strongly decide the character that our government is to assume. As this is the first change of this sort that has taken place under our constitution, we have not in our own country the guide of experience, in no other can we find an exact analogy to our present situation—that of G. B. is the nearest, and there I believe the change is never general, it is confined in great measure to important and confidential offices and never extends to places of mere trust. There is a great difference too between our Govt. and that of G. B. The objects in Contest between parties there and here bear no comparrison, in the latter the contest is about the expediency of making War or peace, this or that Law &c, the subject is to be acted upon by the legislature, and not by the whole body of the people, the existance of the Govt. does not depend upon their acting at all, or acting wisely, the king by the exercise of his prerogative of dissolving the parliament can at any time prevent improper conduct; the ascendency of one party in either or both houses does not put it in their power to dissolve the govt. by refusing to discharge a duty assigned to them essential to the transfer of the govt. from one hand to another. It is likely that the course that is now pursued will be followed by those on whom the govt. may devolve in future, when there is a chang[e] of chief Magistrate. If a general removal shou’d be determined on the change of Men wou’d be the most striking effect to the view of the people, as all other changes must be gradual and perhaps imperceptible to the bulk of the people. Is there not danger that after several such changes the people wou’d consider it a mere contest between in’s & out’s in which they had no interest, that worried by what they wou’d believe to be a contest for individual advancement, they wou’d soon become deaf to attempts to alarm them when danger really existed? Can it be right that a man shou’d be disfranchised for a conscientious discharge of what he deemed his duty? Such an exclusion wou’d not only be injurious to individuals but to the nation, as it wou’d alienate the affections, and deprive the govt. of the services and talents of perhaps nearly one half the people. Will not an administration that gives offices as a reward for party services or support at elections, very often sacrifice the public interest, and be obliged to wink at peculations, and other misconduct of public servants? And will it not end in an absolute devotion to one man, and a disregard of the law and the public weal? Wou’d it not be an unfortunate thing that an administration, virtuous and patriotic as I am sure the present will be considered in all future time shou’d by their example justify a practice that may be used to the most wicked purposes, by men that the vicissitudes of human affairs may place at the head of our govt.? What effect wou’d it have upon the federalist’s, if all their party were removed from office? It appears to me that it wou’d perpetuate the parties that now exist in this Country—that they wou’d wage unceasing War upon the present administration—that they wou’d make a common cause of it, and that probably in a short time they wou’d regain the ascendency that they have lost. In every society there are a considerable proportion of people, who are justly considered as a mere make weight—without disparagement to our friends we have our full proportion of that sort of people, they are only held by their passions being properly excited and directed, the bias of that description of men is strongly against those who rule, the first unfortunate or unpopular step, may disgust them, and if we have to contend with a powerful and well disciplined party always on the watch, a direction may be given to the public opinion before we are aware of the danger, that may reinstate the Federalists in the full possession of the govt. The history of our affairs for the last two years fully illustrate this opinion. I have never yet met with any one who approved of making a general rule that shou’d operate throughout the U. S. for the removal of all fedrts., but each individual seems to have marked out some persons who in his opinion ought to be removed, the gratifying of these wou’d amount to general removal. The only considerations that appear to have weight in favour of a removal are, first the wishes of the republicans, and 2dly. the probable conduct of the federt’s. in future, and in particular of those who are in office—as to the opinion of the republicans I do not believe it is sufficiently ascertained to enable the administration to determine what it is, it is not the same in every state, nor in any one state; in some places where the parties have been nearly balanced, where the contest was carried on with bitterness and with rancor, and where the persons in office have been the federal leaders, and have availed themselves of their official power to influence elections, there may be a necessity to make removals; but in every such case it is most desirable that it shou’d be done in such a manner, as will give it the appearance of being a personal thing and not an attack upon the whole party. I believe a govt. may with the utmost safety act against an individual in almost any case, but it is never safe to attack a great number of people at once. A. Hamilton was well apprised of this when he attempted [to] enforce the Collection of the excise in Pennsylvania, if his only object had been to collect the revenue he wou’d have sued but one or two of the delinquents at first and wou’d have selected such characters as had least influence with the people, but as he wanted to cause an insurrection he attacked every delinquent at the same time—it produced the effect he wished. There can be no comparrison between the grounds of an opposition to the excise law, and to the late sedition act, one was a question of expediency admited to be constitutional the other flagrantly unconstitutional, and a direct attack upon our most important rights, one was opposed and the other submited to, this difference was certainly owing to the govt. pursuing a very different course in the two cases: in the first they attempted to punish a great number of people at once, in the other they operated upon the most forlorn objects that they cou’d find, at different places, and at different times; if as many prosecutions had been ordered in Virginia or Pennsylvania, under the sedition law, as were commenced in Pennsa. under the excise law, and the most influential characters had been selected nothing cou’d have prevented a dreadful explosion. The effect of an exclusion of federalist’s from all share in the govt. wou’d not be so sudden, or so immediately mischievous, but I apprehend it wou’d be as certain. The fed’s may conduct themselves in such a manner as to render their exclusion a measure of necessity and self defence, if the party is kept together and make a combined opposition to the measures of the admn. it will be improper to continue them in office that their leaders are interested to do this I have no doubt as the principles of the present admn. are at direct variance with their views and opinions; but that the party in general will adhere to them I do not believe. The honest and virtuous part of them will give their support to any wise administration, unless they can be induced to believe that they have personal wrongs to complain of, the interested will prefer their own security to that of others. Under these impressions my opinion is that changes ought not to be made but in cases where the public opinion will fully justify them, that particular care shou’d be taken to fill such places with men of unquestionable fitness, and character, so that at all events the public interest shou’d not be supposed to be sacrificed to personal resentment, nor to favoritism. I have been led by this subject into a most unreasonable length particularly as it is in the hands of persons much more competent to view it in all its relations than I am. I know you will pardon the freedom with which I have given my opinion, and that you ascribe it to my solicitude for the welfare of my country and a most anxious desire for the success of an administration, that I am attached to by every principal of respect and affection. I am Dear Sir with the greatest respect your friend & hum. Serv.
W. C. Nicholas
 

   
   RC (DLC: Rives Collection, Madison Papers); partial draft (DLC: Wilson Cary Nicholas Papers). RC docketed by JM. In a draft of what became his 3 May letter to JM, Nicholas marked three sections that he incorporated in this RC; the third section is incomplete (see n. 2). The two drafts combined a discussion of patronage policy with inquiries about the position of postmaster general. In the RCs Nicholas separated the issues (see Nicholas to JM, 3 May 1801). Minor variations between RC and drafts not noted.



   
   Partial draft ends here.



   
   Third section from 3 May draft ends here.



   
   Wilson Cary Nicholas (1761–1820) succeeded Henry Tazewell as a senator from Virginia in 1799 and served until 1804, when he resigned to become collector for the port of Norfolk (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 8:73 n. 1).


